Citation Nr: 0331482	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  95-16 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  

2.	Entitlement to an effective date prior to August 15, 
2000, for an increased disability evaluation from 30 to 
50 percent for PTSD.  

3.	Entitlement to an effective date prior to April 4, 2003, 
for an increased disability evaluation from 50 to 70 
percent for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to June 
1970. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted the veteran's claim of entitlement to 
service connection for PTSD, and assigned a 10 percent 
disability evaluation.  The veteran filed a notice of 
disagreement as to that rating action in August 1997.  During 
the course of the appeal, following a personal hearing, the 
Hearing Officer at the RO granted an increased rating, to 30 
percent, in March 1998.  By a decision in December 1998, the 
Board remanded the appeal for further evidentiary development 
and readjudication.  The RO subsequently granted another 
increase, to 50 percent effective August 15, 2000, by rating 
action in March 2001.  

During the pendency of the veteran's appeal the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)). 

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board issued an internal 
memorandum dated in October 2000 in this matter, which sought 
to conduct evidentiary development in this appeal, without 
remanding the case to the RO.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2003).  


However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, in May 2003, when the Board determined 
that the development requested was incomplete, the issue was 
remanded to the RO.  

In a subsequent rating decision dated in June 2003 the RO 
increased the evaluation of the veteran's service-connected 
PTSD from 50 to 70 percent disabling, effective April 4, 
2003.  

Although the RO has granted the veteran increases in his 
disability evaluation during this appeal, in AB v. Brown, 6 
Vet. App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that, on a claim for an original 
or increased rating, the veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available has 
been awarded.

The Board notes that the veteran has not only continued to 
disagree with the assigned evaluation, he has also expressed 
disagreement with the effective dates assigned in the March 
2001 and April 2003 RO rating decisions.  The RO subsequently 
issued statements of the case (SOCs).  The veteran perfected 
his appeals, and the issues were properly certified to the 
Board.  


FINDINGS OF FACT

1.	The veteran's service-connected PTSD is manifested by 
nightmares, anxiety, depression, occasional suicidal 
ideation, impaired thinking, social isolation, anger, 
impaired memory, slow speech, and poor language.  

2.	A VA treatment report dated August 8, 2000, revealed 
that the veteran's level of disability due to his 
service-connected PTSD had increased from 30 to 50 
percent.  

3.	There is no competent medical evidence of record which 
indicates that entitlement to an evaluation of 50 
percent for PTSD arose prior to August 8, 2003.  

4.	A VA examination report dated March 11, 2003, revealed 
that the veteran's level of disability due to his 
service-connected PTSD had increased from 50 to 70 
percent.  

5.	There is no competent medical evidence of record which 
indicates that entitlement to an evaluation of 70 
percent for PTSD arose prior to March 11, 2003. 


CONCLUSIONS OF LAW

1.	The schedular criteria for an evaluation in excess of 70 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.130, 
Diagnostic Code (DC) 9411 (2003).  

2.	The criteria for an effective date for an increased 
rating from 30 to 50 percent for PTSD as of August 8, 
2000, instead of August 15, 2000, have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400 (2003).

3.	The criteria for an for an increased rating from 50 to 
70 percent for PTSD as of March 11, 2003, instead of 
April 4, 2003, have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5106, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97, now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2003).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

In the present case, the veteran was notified of the 
provisions of the VCAA, of VA's duty to assist, and of the 
evidence needed to support his claim in correspondence dated 
in March 2002 and June 2003, and in the SOC and supplemental 
SOC issued by the RO in June 2003.  In addition, the veteran 
was notified of the provisions of the VCAA and of VA's duty 
to assist in the Board's May 2003 remand.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (Board must identify documents which establish 
compliance with VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the March 2002 and June 2003 
correspondence advised the veteran to submit any supportive 
documentation within 60 and 30 days, respectively, instead of 
one year.  However, inasmuch as the veteran has, in fact, had 
more than one year since the issuance of the March 2002 
correspondence in which to submit supportive evidence, and 
has done so, the provisions of the Federal Circuit's decision 
in PVA, supra, have been fulfilled.  Therefore, the Board 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Factual Background

The veteran's service separation document, DD Form 214, 
indicates that he served as a light weapons infantryman.  He 
had service in the Republic of Vietnam from April 1969 to May 
1970, and is a recipient of the Combat Infantryman's Badge, 
among other awards and decorations.

In August 1996, the veteran filed a claim seeking service 
connection for depression.  When he was afforded a VA 
examination in October 1996, he complained of sleeplessness 
and nightmares.  He denied flashbacks, irritability, 
hypervigilance, and startle response.  He also denied 
constant depression and manic episodes.  Mental evaluation 
revealed the veteran to be well groomed and cooperative.  His 
speech had normal rate, volume, tone, and rhythm.  His mood 
was good.  He denied any auditory or visual hallucinations, 
intrusive thoughts, and homicidal or suicidal ideation.  He 
was alert and oriented in four spheres.  The veteran's memory 
was good, and he provided concrete reasoning for most 
proverbs.  The examiner diagnosed the veteran with anxiety 
disorder, not otherwise specified.  

The RO issued a rating decision dated in February 1997, which 
denied the veteran's claim of entitlement to service 
connection for PTSD.  

VA outpatient treatment records dated from October 1996 to 
April 1997 indicate complaints of flashbacks and nightmares.  
Objective observation of the veteran revealed depressive 
features, anxiety, and social isolation.  In addition, his 
concentration appeared to be impaired.  However, he was well 
groomed and dressed.  He was oriented, alert, and 
cooperative.  His memory and abstract reasoning were average.  
The veteran denied any hallucinations or suicidal or 
homicidal ideations.  He was diagnosed with PTSD, and 
assigned a global assessment of functioning (GAF) score of 
55.  

In December 1997 the veteran and his wife presented for a 
personal hearing before a local Hearing Officer at the RO.  
At the time, the veteran reported both suicidal and homicidal 
ideation.  He indicated that he had last worked in December 
1989.  However, according to the veteran his unemployment was 
not due to his service-connected PTSD.  He reported social 
isolation with the exception of his family.  The veteran also 
testified that he suffered from sleeplessness, forgetfulness, 
and anxiety.  

The veteran continued to seek treatment at the VA outpatient 
mental health clinic.  Treatment records dated from December 
1997 to April 1998 indicate complaints of fleeting suicidal 
ideation, continued nightmares, depression, anger, and 
hypervigilance.  The veteran's marriage was reported to be 
stable, although he continued to minimize other social 
contacts.  

Treatment records dated from June to September 1998 revealed 
complaints of depression, insomnia, and anxiety.  The veteran 
denied any episodes of suicidal or homicidal ideation.  

Mental health clinic records dated from November 1998 to 
January 1999 reveal continued complaints of nightmares, 
flashbacks, and insomnia.  The veteran was provided 
strategies to help resolve and/or control his anxiety, 
depression, anger, and social isolation issues.  Examiners 
noted that his personal hygiene was good and his memory was 
intact.  The veteran reported a history of suicidal ideation, 
but denied any current hallucinations, compulsions, or 
suicidal or homicidal ideation.  

The veteran again underwent a VA examination in March 1999.  
He reported sleeplessness and flashbacks.  He also complained 
of irritability, hypervigilance, and panic attacks.  Mental 
status examination revealed the veteran to be alert, calm, 
and serious.  There was no evidence of a thought disorder, 
hallucinations, or delusions.  His behavior was appropriate 
and, although he reported a history of suicidal thoughts 
without any plan, he denied any current suicidal ideation.  
The veteran's mood was described as low and he reported 
depressive features such as a lack of interest in things, 
excessive dreaming, weight gain, homicidal ideation, and 
sluggishness.  The examiner noted that the veteran was able 
to maintain personal ygiene and basic daily activities.  It 
was specifically noted that the veteran's memory was intact 
and he was oriented to place and time.  The diagnosis was 
major depression, breathing-related sleep disorder (likely 
sleep apnea), and panic disorder.  He was assigned a GAF 
score of 60.  

A treatment report dated August 8, 2000, indicates that the 
veteran continued to suffer from nightmares, intrusive 
thoughts, and dissociative episodes.  The psychologist noted 
that the veteran also suffered from major depression and 
social isolation.  

On August 14, 2000, the RO received an addendum from the 
March 1999 VA examiner, which described in detail his reasons 
for diagnosing major depression instead of PTSD.  The 
examiner amended his previous evaluation of the veteran, 
including the assigned GAF score, which was lowered from 60 
to 50.  

In August 2000 the veteran underwent a VA Social and 
Industrial Survey, which noted him to be casually dressed.  
The veteran was able to comprehend the purpose of the survey.  
It was noted that he had been married for 20 years and 
continued to maintain a good relationship with his wife, 
children, and siblings.  He described himself as a good 
father and provider.  The veteran complained of nightmares, 
sleep disturbances, and flashbacks.  

The veteran presented for a VA examination by a panel of two 
specialists in October 2000, at which time he continued to 
report a good relationship with his wife, children, and 
grandchildren.  He complained of nightmares, sleeplessness, 
flashbacks, irritability, and hopelessness.  The veteran also 
continued to report social isolation.  

The examiners noted that the veteran appeared unshaven and a 
little disheveled.  He was oriented in four spheres.  His eye 
contact was good and he was generally cooperative with the 
examiners.  His speech was slurred; however, he indicated 
that the slurring was due to a dry mouth, a side effect of 
his pain pills.  The examiners noted that the veteran's mood 
was tense and his affect somewhat flat.  There was no 
evidence of hallucinations or delusions.  His memory was 
noted as fair.  The veteran denied suicidal or homicidal 
ideations.  His thought content was devoid of any delusions.  
In fact, the veteran's thought processes were generally goal 
oriented and relevant.  However, he demonstrated poor 
judgment.  The veteran continued to be diagnosed with PTSD.  
He was assigned a GAF score of 50.  

VA outpatient treatment records dated from November 2000 to 
April 2002 indicated continued complaints of sleeplessness, 
decreased energy level, decreased concentration, and social 
isolation.  The veteran also reported continued nightmares, 
depression, anger, anxiety, dysphoria, and occasional 
suicidal ideation.  

The veteran continued to receive treatment at the VA medical 
center from May to July 2002.  Treatment records from that 
time period reveal complaints of nightmares, intrusive 
thoughts, and insomnia.  The veteran also complained of 
anxiety, social isolation, depression, and anger.  He denied 
any suicidal or homicidal ideation.  

In a statement dated July 16, 2002, the veteran's treating 
psychologist noted that he had been treating the veteran for 
symptoms associated with his service-connected PTSD, 
including insomnia, nightmares, social isolation, and anger 
for six years.  He assigned a GAF score of 30.  

Outpatient treatment records dated from September 2002 to 
April 2003 reveal continued complaints of nightmares, 
sleeplessness, anger, depression, social isolation, and 
anxiety.  The veteran's affect and dress were appropriate.  
He denied any auditory or visual hallucinations.  He reported 
impaired cognitive function and fleeting suicidal ideation.  

In January 2003 the veteran was afforded another VA 
examination.  He continued to report being married and having 
a generally good relationship with his children and his wife.  
He also continued to complain of flashbacks, nightmares, and 
hypervigilance.  

Mental status examination revealed the veteran to be casually 
dressed and unkempt, "in terms of being unshaven."  He was 
oriented to four spheres.  The examiner noted a little 
agitation and nervousness in the veteran's hands.  His mood 
was anxious and depressed with a "congruent" affect.  There 
was no evidence of hallucinations.  However, the veteran 
reported occasional suicidal and homicidal ideation with no 
plan.  His thought processes were goal directed and generally 
relevant.  His memory, concentration, and judgment were fair.  

In light of the veteran's ability to maintain his marriage 
and relationships with other family members, in addition to 
his desire to continue talking and working through his 
problems, the examiner disagreed with the previously assigned 
GAF score of 30.  Instead she assigned a GAF score of 40.  

The veteran presented for another VA examination in March 
2003, at which time he reported being married for 32 years.  
The veteran also reported that he was last employed in 1989, 
and stopped working due to an injury to his back.  

Clinical evaluation revealed the veteran to suffer from mild 
emotional distress.  His hygiene and grooming were noted as 
poor.  He moved slowly and awkwardly.  He was alert and 
oriented.  His speech was slow but coherent.  The veteran had 
a full range of affect.  He reported frequent suicidal 
ideation and homicidal ideation, as recently as one month 
prior to the examination.  He also reported auditory and 
visual hallucinations.  

The veteran was depressed, and displayed a lack of emotional 
control.  His memory was impaired, and his basic language 
skills for repetition and sentence writing were poor.  The 
diagnosis of PTSD was continued, and the veteran was assigned 
a GAF score of 40.  

III.  Discussion

a.  Increased rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  Separate diagnostic codes (DCs) identify various 
disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD is currently evaluated 
as 70 percent disabling under the provisions of 38 C.F.R. 
§ 4.130, DC 9411.  

The current Rating Schedule provisions call for the following 
pertinent evaluations for mental disorders, including PTSD:  

100% - Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss 
for names of close relatives, own occupation 
or own name.

70% - Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations judgment, thinking, 
or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the 
ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
work-like setting); inability to establish and 
maintain effective relationships.

50% - Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short- and long- term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing effective work and 
social relationships.

30% - Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly 
or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, 
directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF of 71 to 
80 indicates that if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).  

The most recent VA outpatient treatment records indicate 
complaints of depression, anxiety and anger.  His cognitive 
functioning was impaired and he reported fleeting suicidal 
ideation with no plan.  VA examination in January 2003 
revealed the veteran to be unshaven, agitated, and nervous.  
He was assigned a GAF score of 40.  He presented for another 
VA examination in March 2003.  The examiner noted that the 
veteran's hygiene and grooming were poor.  His speech was 
slow but coherent.  He continued to report suicidal ideation 
and anger.  Diagnostic tests revealed depression, thought 
disorder, and poor language skill for repetition and sentence 
writing.  The veteran has continuously been noted to suffer 
from social isolation, other than with his family members.  

In short, the competent medical evidence of record reveals 
some social impairment and deficiencies in thinking and mood.  
There is evidence of suicidal ideation, anxiety and 
depression.  The veteran has displayed anger management 
issues and his hygiene and grooming have been noted as poor.  
The examiners also noted poor language skills.  Therefore, 
and for the reasons discussed above, the Board finds that his 
PTSD is appropriately evaluated as 70 percent disabling.  
38 C.F.R. § 4.130, DC 9411.

As discussed above, a higher evaluation of 100 percent is 
only warranted when there is evidence of total occupation and 
social impairment due to gross impairment in thought and 
communication.  There must be evidence of persistent 
delusions or hallucinations.  The veteran's behavior must be 
grossly inappropriate and there should be some evidence that 
he poses a persistent threat to himself or others.  There 
should be evidence of an intermittent inability to perform 
activities of daily living (including maintaining minimal 
personal hygiene).  In addition, in order to be awarded a 100 
percent evaluation for PTSD the competent evidence of record 
should reveal disorientation to time or place and memory loss 
of names of close family members, his own occupation, or his 
own name.  

In the present case, the veteran's current level of 
disability due to his service-connected PTSD does not rise to 
such a profound level.  The veteran has continuously suffered 
from social isolation, preferring to be by himself.  However, 
he has maintained a marriage for over 30 years and has good 
relationships with his children, grandchildren, and siblings.  
There is no evidence of inappropriate behavior.  In fact, 
each examiner has noted the veteran's cooperative attitude.  
Although the veteran has been noted to have anger management 
issues, there is no evidence that he has ever been violent or 
that he poses a persistent threat to himself or others.  The 
Board notes that during recent VA examinations the veteran 
was unshaven, and his hygiene and grooming have been poor.  
However, there is no indication that he is incapable of 
performing daily activities of living.  Additionally, the 
veteran has consistently been oriented in all spheres, 
including time and place.  Although the veteran has displayed 
some memory impairment, he does not claim, and the competent 
medical evidence of record does not indicate, that he has 
difficulty remembering his name, his former occupation, or 
the names of his family members.  

Furthermore, the Board notes that the veteran has recently 
reported hallucinations, and the March 2003 VA examiner 
stated that he is unemployable.  However, there is no 
indication that the veteran is unable to obtain substantially 
gainful employment based solely upon his service-connected 
PTSD.  In fact, at his personal hearing, the veteran 
testified that he has not worked since 1989 due to non-
service-connected disabilities.  Additionally, as noted in 
the March 2003 VA examination, such non-service-connected 
disabilities include a back injury, which has been 
complicated by polyneuropathy.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's PTSD does not warrant an evaluation 
of 100 percent under DC 9411.  

b.  Earlier effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400 (b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2003).  

The date of receipt shall be the date on which a claim, 
information or evidence was received in the VA.  38 U.S.C.A. 
§ 101(30); 38 C.F.R. § 3.1(r) (2003).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2003).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2003).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

i.  Earlier effective date for increased rating from 30 to 50 
percent

In a rating decision dated March 2001 the RO increased the 
evaluation of the veteran's PTSD from 30 to 50 percent, 
effective August 15, 2000.  

As discussed above, an evaluation of 50 percent for PTSD is 
warranted when there is evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411.  

VA outpatient treatment records dated from October 1996 to 
July 2000 revealed complaints of sleeplessness, nightmares, 
depression, and anxiety.  The veteran was able to maintain 
his personal hygiene and his memory was largely intact.  
There was no evidence of compulsive behavior.  Additionally, 
although the veteran reported social isolation he continued 
to have good familial relationships.  

A VA examination report dated March 18, 1999, revealed 
complaints of sleeplessness, flashbacks, irritability, 
hypervigilance and panic attacks.  There was no evidence of a 
thought disorder, hallucinations, or delusions.  His behavior 
was appropriate.  However, his mood was low and he reported 
depressive features.  It was specifically noted that the 
veteran's memory was intact, and he was oriented to place and 
time.  

A treatment report dated August 8, 2000, revealed continued 
nightmares, intrusive thoughts and dissociative episodes.  
The veteran's treating psychologist noted that the veteran 
also suffered from major depression and social isolation.  

Prior to August 8, 2000, the veteran's PTSD was manifested by 
depression, anxiety, panic attacks, and chronic sleep 
impairment, which warranted only a 30 percent evaluation.  
See 38 C.F.R. § 4.130, DC 9411.  See also 38 C.F.R. § 4.7.  

As of August 8, 2000, the competent medical evidence of 
record revealed panic attacks, impaired thinking as evidenced 
by the veteran's reported intrusive thoughts and dissociative 
episodes, depression or a low mood, and difficulty 
establishing and maintaining effective social relationships 
with people other than his family members.  Said 
symptomatology revealed a disability picture that more nearly 
approximated the criteria required for a 50 percent 
evaluation.  Id.  

No prior VA examination or treatment record evidenced such an 
increase in disability as to warrant an increased evaluation 
of 50 percent or higher.  Id.

Therefore, the veteran is entitled to an evaluation of 50 
percent for service-connected PTSD, effective August 8, 2000, 
instead of August 15, 2000.  38 C.F.R. §§ 3.400, 3.400 
(b)(2).  

ii.  Earlier effective date for 70 percent evaluation

Pursuant to 38 C.F.R. § 4.130, DC 9411 an evaluation of 70 
percent is assigned for PTSD, which is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  

Outpatient treatment records dated from September 2000 to 
February 2003 revealed continued complaints of nightmares, 
depression, anger, and anxiety.  Intermittently, the veteran 
also reported fleeting suicidal ideation, hallucinations and 
decreased concentration.  However, he continued to report 
good familial relationships.  

A VA examination report dated in January 2003 revealed 
irritability, anxiety, and depression.  Additionally, the 
examiner noted poor recent memory.  

Therefore, as of the veteran's February 18, 2003, visit to 
the VA Mental Health Clinic, there was no evidence of 
disorientation, obsessional rituals, speech impairment, 
impaired judgment, impulse control, or poor hygiene (although 
he was noted as unshaven) such as would warrant an evaluation 
of 70 percent or higher.  38 C.F.R. §§ 4.7, 4.130, DC 9411.

On March 11, 2003, the veteran presented for another VA 
examination.  At that time the examiner noted that the 
veteran's hygiene and grooming were poor.  His speech was 
slow and his language skills were poor.  Diagnostic testing 
revealed depression, suicidal ideation, thought disorder, and 
impaired memory.  Additionally, the veteran continued to 
complain of irritability and panic attacks.  

In short, the competent medical evidence of record did not 
reveal a disability picture that was consistent with the 
criteria for an evaluation of 70 percent until March 11, 
2003, the date of the veteran's last VA examination.  No 
prior VA examination or treatment record evidenced such an 
increase in disability as to warrant entitlement to an 
evaluation of 70 percent.  Id.

Therefore, the veteran is entitled to an evaluation of 70 
percent for service-connected PTSD, effective March 11, 2003, 
instead of April 4, 2003.  38 C.F.R. §§ 3.400, 3.400 (b)(2).  

ORDER

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 70 percent disabling, is denied.  

An effective date of August 8, 2000, instead of August 15, 
2000, for an increased evaluation from 30 to 50 percent for 
PTSD is granted.  

An effective date of March 11, 2003, instead of April 4, 
2003, for an increased evaluation from 50 to 70 percent for 
PTSD is granted.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



